        Case 4:21-cv-02322-KAW Document 4 Filed 03/31/21 Page 1 of 2


     J. SCOTT GERIEN, State Bar No. 184728
 1   JOY L. DURAND, State Bar No. 245413
     DICKENSON, PEATMAN & FOGARTY
 2   1455 First Street, Suite 301
     Napa, California 94559
 3   Telephone: (707) 252-7122
     Facsimile: (707) 255-6876
 4
     Attorneys for Plaintiffs
 5   JACKSON FAMILY WINES, INC.
     and LC TM HOLDING, LLC
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10
     Jackson Family Wines, Inc. and LC TM                CASE NO. 4:21-cv-2322
11   Holding, LLC,
12                                                       PLAINTIFFS JACKSON FAMILY
                    Plaintiffs,                          WINES, INC. AND LC TM HOLDING,
13                                                       LLC’S CORPORATE DISCLOSURE AND
            vs.
                                                         CERTIFICATION OF INTERESTED
14   E. & J. Gallo Winery,                               ENTITIES OR PERSONS
15                  Defendant.
16

17
                  CORPORATE DISCLOSURE PURSUANT TO FED. R. CIV. P. 7.1
18
            Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Jackson Family Wines, Inc.
19
     and LC TM Holding, LLC disclose that there are no parent corporations or publicly held
20
     corporations that own 10% or more of their stock.
21

22
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS PURSUANT TO L.R. 3-15
23

24          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

25   associations of persons, firms, partnerships, corporations (including parent corporations) or

26   other entities (i) have a financial interest in the subject matter controversy or in a party to the

27   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

28   substantially affected by the outcome of this proceeding:


     CORPORATE DISCLOSURE & L.R. 3-15 CERTIFICATION     1
        Case 4:21-cv-02322-KAW Document 4 Filed 03/31/21 Page 2 of 2



 1         Jackson Family Enterprises, Inc.

 2

 3

 4   Dated: March 31, 2021

 5                                                    Respectfully submitted,
 6                                                    DICKENSON, PEATMAN & FOGARTY
 7
                                                      By
 8
                                                      Joy L. Durand
 9
                                                      1455 First Street, Suite 301
10                                                    Napa, California 94559
                                                      Telephone: 707-252-7122
11                                                    Facsimile: 707-255-6876
12                                                    Attorneys for Plaintiffs,
                                                      JACKSON FAMILY WINES, INC.
13                                                    and LC TM HOLDING, LLC
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     CORPORATE DISCLOSURE & L.R. 3-15 CERTIFICATION        2
